In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Woodard, J.), dated June 8, 2004, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant failed to make out a prima facie case entitling it to judgment as a matter of law (see O’Leary v Bravo Hylan, LLC, 8 AD3d 542 [2004]; Katz v PRO Form Fitness, 3 AD3d 474, 475 [2004]; Kucera v Walbaums Supermarkets, 304 AD2d 531, 532 [2003]). Thus, it is not necessary to examine the sufficiency of the plaintiffs opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Adams, J.P., S. Miller, Crane and Mastro, JJ., concur.